Green and Pine, JJ. (dissenting).
We respectfully dissent because, in our view, the determination that petitioner violated the inmate rules at issue is not supported by substantial evidence (see generally People ex rel. Vega v Smith, 66 NY2d 130, 139 [1985]). According to the misbehavior report, petitioner was released from his cell to go to his job at the mess hall, but he was not present in the mess hall area when an inmate count was conducted. At the tier II hearing, petitioner testified that, after he was released from his cell, he asked a correction officer whether the law library officer had called concerning legal work that petitioner needed for a pending court deadline. Petitioner further testified that the correction officer called the law library officer, who directed him to send petitioner to the law library. The correction officer issued a pass to petitioner, and petitioner proceeded to the law library. The correction officer and the law library officer testified at the hearing and corroborated petitioner’s account of the incident. We thus conclude that, although petitioner was not at his job at the mess hall when the inmate count was conducted, he presented undisputed evidence that he sought and received permission from a correction officer to go to the law library. Under those circumstances, we cannot agree with the majority that the determination that petitioner was out of place in an area of the correctional facility and that he failed to follow facility regulations or staff directions relating to movement within the correctional facility (see Matter of *1457Montgomery v Kelly, 138 AD2d 938 [1988]; see also Matter of Reyes v Goord, 20 AD3d 830 [2005]). We therefore would annul the determination, grant the petition and direct respondent to expunge from petitioner’s institutional record all references to the violations of those rules. Present—Martoche, J.P., Centra, Peradotto, Green and Pine, JJ.